234 S.W.3d 472 (2007)
Michael J. CAYLOR, Respondent,
v.
Deborah McCLAIN, Appellant.
No. WD 67604.
Missouri Court of Appeals, Western District.
July 3, 2007.
Motion for Rehearing and/or Transfer Denied August 28, 2007.
Application for Transfer Denied October 30, 2007.
David Stephen Rauzi, Kansas City, for Appellant.
Weldon Wayne Perry, Jr., Lexington, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and JAMES M. SMART, Jr., Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 28, 2007.

ORDER
Deborah McClain appeals the circuit court's judgment modifying child custody for her and Michael J. Caylor's child. We affirm. Rule 84.16(b).